NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                          ALEXANDRA C., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, Z.C., V.C., Appellees.

                              No. 1 CA-JV 20-0130
                               FILED 08-27-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD36904
               The Honorable Lori Ash, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll Attorney at Law, Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Emily M. Stokes
Counsel for Appellee Department of Child Safety
                       ALEXANDRA C. v. DCS et al.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Peter B. Swann
joined.


W I N T H R O P, Judge:

¶1            Alexandra C. (“Mother”) appeals the juvenile court’s order
severing her parental rights to Z.C. and V.C. (“the children”).1 Mother
argues the juvenile court erred in finding she substantially neglected or
willfully refused to remedy the circumstances that caused the children to
be in an out-of-home placement. Mother also argues severance was not in
the children’s best interest. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2            Mother is the biological mother of the children, who were
born in 2014 (Z.C.) and 2015 (V.C.). Brett N. is the biological father of Z.C.
Steven H. (“Father”) is the biological father of V.C. and considers himself a
father-figure to Z.C.

¶3            On January 11, 2019, the Department of Child Safety (“the
Department”) took the children into care after Mother left them in the care
of relatives approximately one week before Christmas with no plan to
retrieve them. The Department began an investigation and discovered
Mother and Father were both unemployed, their current home was filthy
and without electricity, and both parents had a history of substance abuse.
Due to her long-term use of suboxone, Mother had entered a detoxification
program in December 2018, but she was discharged before completing the
program. The Department attempted to implement a present-danger plan
that required both parents to submit to a rule-out drug test and submit to a



1     The court also severed the rights of the children’s biological fathers.
Only the severance of Mother’s rights is at issue in this appeal.

2      We view the facts in the light most favorable to upholding the
juvenile court’s order. Manuel M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205,
207, ¶ 2 (App. 2008).


                                      2
                       ALEXANDRA C. v. DCS et al.
                          Decision of the Court

home inspection. Both parents refused to submit to the drug test, and
Mother refused to allow the Department in her home.

¶4           Soon thereafter, the Department initiated a formal
dependency action. In April 2019, Mother pled no contest to the
Department’s allegations. The juvenile court found the children dependent
as to Mother and adopted a case plan of family reunification.

¶5             In February 2019, the Department submitted a referral to
Terros for Mother for a substance-abuse evaluation and treatment. After
multiple failed attempts at contacting Mother, a Department employee
finally met with Mother at her home, where Mother agreed to schedule an
evaluation appointment. Mother never scheduled an appointment,
however, and Terros closed the referral for lack of engagement. In April
and June, the Department submitted second and third referrals for Mother,
but they also resulted in closure due to a lack of engagement. In September,
the Department made a fourth referral, and in October 2019—
approximately ten months after the children had been taken into the
Department’s care—Mother participated in a substance-abuse evaluation.

¶6           At the evaluation, Mother admitted stealing Percocet from
her mother when she was seventeen years old and later using suboxone.
Terros recommended Mother complete standard outpatient services, and
the recommendation was later upgraded to intensive outpatient services
based on Mother’s positive tests for alcohol. At the time of the February
2020 severance trial, Mother was participating in substance-abuse
treatment at Terros, although she acknowledged she missed multiple
sessions in December 2019 and was nearly closed out of treatment at that
time.

¶7             The Department also referred Mother to Physician Services,
Inc. in April 2019, so she could engage in consistent drug testing. However,
her case manager testified that between the time of that April 2019 referral
and the severance hearing, Mother had eighty scheduled urinalysis tests,
missed approximately fifty-six of those tests, and tested positive for alcohol
approximately seventeen times. At the time of trial, Mother acknowledged
she continued to routinely drink alcohol, and she was still unable to be
referred to a parent aide because she could not demonstrate thirty
consecutive days of sobriety.

¶8          The Department also became concerned about domestic
violence when Mother advised her case manager in April 2019 that Father
had become abusive. The concern escalated in August when Mother



                                      3
                       ALEXANDRA C. v. DCS et al.
                          Decision of the Court

obtained an order of protection against Father. Father repeatedly violated
the order, and to address this in part, the Department asked Mother to self-
refer for domestic-violence counseling. At the severance trial, Mother
testified she did not attend the recommended counseling3 and instead
completed a five-hour on-line domestic-violence course; however, the
certificate she submitted to the Department on December 29 was dated
December 30, 2019. Mother’s case manager testified that, regardless of the
certificate’s authenticity, a five-hour on-line course was insufficient to
address the Department’s safety concerns.

¶9            In October 2019, Mother and Father reconciled, and the order
of protection was quashed upon Mother’s request, even though neither
parent had engaged in any required domestic-violence services. At trial,
Mother insisted she only requested the order of protection so Father would
participate in the Department’s services, although at the time she obtained
the order of protection, she herself had not yet begun participating in Terros
and was substantially noncompliant with other services.

¶10           In November 2019, the Department moved to sever Mother’s
parental rights, alleging the statutory ground of nine months’ time-in-care.
See Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(8)(a). By the time of the contested
severance hearing in February 2020, the children had been in the
Department’s care for more than a year. At the hearing, Mother explained
she did not initially engage in services because she thought the whole thing
was a “joke” or “game” initiated by her family. Mother also testified that,
since April 30, 2019, she had consistently visited the children. She
admittedly did not visit them for the first five months they were out of her
care, however, as she claimed she was too busy looking for suitable
housing. Mother conceded, however, she was unemployed and not
participating in any Department services during that time.

¶11          Mother’s case manager testified the children are in an
adoptive placement with their maternal grandmother, who is meeting all
their needs. Additionally, the case manager testified both children need
permanency and are readily adoptable, as they are young, healthy, and
without any special needs.

¶12          The juvenile court granted the Department’s termination
motion and severed the parent-child relationship between Mother and the
children. The court found the Department made a diligent effort to provide


3    Mother testified she did not believe she would benefit from
domestic-violence counseling.


                                      4
                        ALEXANDRA C. v. DCS et al.
                           Decision of the Court

appropriate reunification services—including substance-abuse assessment,
treatment, and testing; visitation; and transportation—but despite the array
of services provided, Mother had substantially neglected or willfully
refused to remedy the circumstances causing the children to remain in out-
of-home care for more than a year. The court also noted Mother never took
the services seriously and did not engage in any substance-abuse
assessment or treatment until October 2019, which was more than nine
months after the Department took the children into care. In addition,
Mother’s drug tests were sporadic and inconsistent. The court ultimately
concluded that Mother’s recent attempts to engage in services were “too
little, too late.” The court also found termination of Mother’s parental rights
was in the children’s best interest.

¶13           Mother filed a timely notice of appeal. We have appellate
jurisdiction pursuant to A.R.S. § 8-235(A) and Rule 103(A) of the Arizona
Rules of Procedure for the Juvenile Court.

                                  ANALYSIS

       I.     Standard of Review

¶14           A court may sever parental rights if it finds clear and
convincing evidence of one of the statutory grounds for severance and finds
by a preponderance of the evidence that severance is in the children’s best
interest. See A.R.S. §§ 8-533(B), -537(B); Kent K. v. Bobby M., 210 Ariz. 279,
281-82, 288, ¶¶ 7, 41 (2005).

¶15             As the trier of fact in a termination proceeding, the juvenile
court “is in the best position to weigh the evidence, observe the parties,
judge the credibility of witnesses, and resolve disputed facts.” Jordan C. v.
Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (quoting Ariz. Dep’t
of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4 (App. 2004)). Thus, the
resolution of conflicts in the evidence is uniquely the province of the
juvenile court, and we will not reweigh the evidence in our review. Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002). Instead,
we review the court’s order to determine if reasonable evidence supports
its factual findings. Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz. 547, 549,
¶ 7 (App. 2010).

       II.    Termination Pursuant to A.R.S. § 8-533(B)(8)(a)

¶16          Mother does not challenge the juvenile court’s finding that the
children have lived in an out-of-home placement for nine months or longer
or the adequacy of the Department’s reunification services; instead, Mother


                                        5
                        ALEXANDRA C. v. DCS et al.
                           Decision of the Court

challenges the court’s finding that she substantially neglected or willfully
refused to remedy the circumstances that caused the children to be placed
out of the home. She maintains that, by the time of the severance trial, she
was mostly participating in services, had obtained a stable home, and just
“needed additional time.” Accordingly, Mother contends that, at the time
of trial, she was not willfully neglecting the services because she was doing
“something” to reunite with her children.

¶17          The juvenile court may terminate parental rights pursuant to
A.R.S. § 8-533(B)(8)(a) if the Department has made a diligent effort to
provide the parent with reunification services and

       [t]he child has been in an out-of-home placement for a
       cumulative total period of nine months or longer pursuant to
       court order or voluntary placement pursuant to § 8-806 and
       the parent has substantially neglected or wilfully refused to
       remedy the circumstances that cause the child to be in an out-
       of-home placement.

¶18            A parent who makes an “appreciable, good faith effort[] to
comply with remedial programs” provided by the Department will not be
found to have substantially neglected to remedy the circumstances causing
the child to be in an out-of-home placement. Maricopa Cnty. Juv. Action No.
JS-501568, 177 Ariz. 571, 576 (App. 1994). However, if a parent “makes only
sporadic, aborted attempts to remedy” the circumstances, the juvenile court
is “well within its discretion in finding substantial neglect and terminating
parental rights on that basis.” Id.

¶19           Here, reasonable evidence in the record supports the juvenile
court’s finding that Mother substantially neglected or willfully refused to
remedy the circumstances causing the children to be in an out-of-home
placement. Moreover, the record also reflects Mother’s overstatement of
her level of participation in services at the time of trial.

¶20            Although Mother consistently visited the children late in the
dependency, she did not begin her visits until approximately five months
after she dropped the children off at a relative’s home. Further, despite
receiving numerous referrals for Terros, Mother waited approximately nine
months to begin substance-abuse assessment and treatment, and in late
November 2019, she was “demoted” from a standard outpatient substance-
abuse program to an intensive outpatient program based on her positive
tests for alcohol. At the time of trial, she was still in the intensive outpatient
substance-abuse program and was in danger of being terminated from the



                                        6
                        ALEXANDRA C. v. DCS et al.
                           Decision of the Court

program due to missed sessions. Mother also attended less than half her
scheduled urinalysis tests (approximately twenty-four out of eighty), tested
positive approximately seventeen times, continued to struggle with issues
related to alcohol, and was unable to demonstrate sobriety for thirty
consecutive days, causing her to continue to be ineligible to be referred to a
parent aide.

¶21            In addition, Mother failed to attend domestic-violence
counseling and continued to minimize or deny the existence of domestic
violence between her and Father, despite Father’s criminal conviction and
multiple arrests for repeated violations of the order of protection, and his
refusal to engage in domestic-violence counseling or make any behavioral
changes. Further, even assuming Mother obtained stable housing during
the dependency,4 she was living with Father, despite the fact they had
neither addressed nor resolved the issue of domestic violence between
them. As the juvenile court noted, by the time of trial, Mother had not
shown she “ever attempted to make meaningful behavioral changes and
[never] took the services seriously, even after [she] did start to engage.” On
this record, reasonable evidence supports the juvenile court’s finding that
Mother substantially neglected or willfully refused to remedy the
circumstances causing the children to be in an out-of-home placement.

       III.   Best Interest

¶22           Mother next argues the Department failed to prove it was in
the children’s best interest to sever her parental rights. She contends that
although the juvenile court believed the children were doing well with their
maternal grandmother, “there is certainly no love better than a [m]other’s
love, especially when the [m]other and children are bonded.”

¶23            To support a best interest finding, the Department must prove
a child will affirmatively benefit from termination or be harmed by
continuation of the relationship. See Maricopa Cnty. Juv. Action No. JS-
500274, 167 Ariz. 1, 5 (1990). The juvenile court must consider the totality
of the circumstances existing at the time, and the best interest requirement
may be met if, for example, the petitioner proves a current adoptive plan
exists or the child is adoptable. Alma S. v. Dep’t of Child Safety, 245 Ariz. 146,
150-51, ¶¶ 13-14 (2018). The existence of a bond between a parent and child
is also a factor, although not necessarily dispositive, when assessing a



4     The case manager testified she had not received documented proof
regarding housing from Mother.


                                        7
                       ALEXANDRA C. v. DCS et al.
                          Decision of the Court

child’s best interest. Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98-
99, ¶ 12 (App. 2016).

¶24           As reflected in the severance order, the juvenile court
determined Mother had not meaningfully addressed the safety concerns of
substance abuse and domestic violence that put the children at risk of harm.
The court also found the children’s placement with their maternal
grandmother was meeting all their needs and was the least restrictive
placement. Further, the court found the children were young, without any
special needs, and adoptable. Although the court acknowledged Mother
and the children were bonded, the court concluded that did not mean the
children should have to “linger in care waiting for [Mother] to take this case
seriously.” We agree and conclude reasonable evidence supports the
juvenile court’s findings and conclusion that terminating Mother’s parental
rights was in the children’s best interest.

                               CONCLUSION

¶25            The juvenile court’s order terminating Mother’s parental
rights to the children is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                        8